DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 04/29/2019.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in CHINA on 01/21/2019 (201910053006.8). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings were received on 04/29/2019 (in the filings).  These drawings are acceptable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 20 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter and thus do not fall within at least one of the four categories of patent eligible subject matter.

claim 20, it is directed to a “computer program product, tangibly stored on a computer readable medium and comprising machine executable instructions.” 

Under current Office examination procedure, and absent clear definition or exclusion by the Applicant to the contrary, the broadest reasonable interpretation of a computer- or machine-readable storage medium can encompass non-statutory, transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  See MPEP § 2106.03, Eligibility Step 1: The Four Categories of Statutory Subject Matter.
Accordingly, the claimed “computer readable medium” is directed to non-statutory subject matter.  Applicant is advised to amend this portion of the claim to recite a “non-transitory computer readable medium,” or a “computer-readable storage medium,” which the specification clearly sets forth as excluding “signals per se,” to overcome the 101 rejection.


Examiner Notes
7.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations

i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
9.	(A)	Alshawabkeh et al., US 9,703,664 B1 (“Alshawabkeh”).

Notice re prior art available under both pre-AIA  and AIA 
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Alshawabkeh.
See “References Cited” section, above, for full citations of references.

12.	Regarding claim 1, (A) Alshawabkeh teaches/suggests the invention substantially as claimed, including:
	“A method for managing memories of computing resources, the method comprising:
determining a computing task processed by a first computing resource in a group of computing resources”
(Col. 6, lines 27–34: host computer systems may perform different types of data operations in accordance with different types of tasks. In the embodiment of FIG. 1, any one of the host 30 computers 14a-14n may issue a data request to the data storage system 12 to perform a data operation. For example, an application executing on one of the host computers 14a-14n may perform a read or write operation resulting in one or more data requests to the data storage system 12);

“in response to a second memory of a second computing resource other than the first computing resource in the group of computing resources being allocated to the computing task, determining a second access speed with which the first computing resource accesses the second memory”
(Col. 10, lines 44–64: performance data 136 may also serve as an input to other software, such as used by the data storage optimizer 135 in connection with performing data storage system optimizations, which attempt to enhance the performance of I/O operations ... performance data 136 may be used in 55 determining and/or optimizing one or more statistics or metrics such as may be related to, for example, a workload for one or more physical devices, a pool or group of physical devices, logical devices or volumes (e.g., LUNs) ... workload may also be a measurement or level of “how busy” a device is, for example, in terms of I/O operations (e.g., I/O throughput such as number of I/Os/second, response time (RT), and the like;
Col. 11, lines 15–20: response time represents the amount of time it takes the storage system to complete an I/0 request (e.g., a read or write request));

selecting a target computing resource from the group of computing resources ... and migrating at least one part of data in the second memory to the target memory”
(Col. 12, lines 12–30: data portions may also be automatically relocated or moved to a different storage tier as the work load and observed performance characteristics for the data portions change over time;
Promotion may refer to movement of data from a first storage tier to a second storage tier where the second storage tier is characterized as having devices of higher performance than devices of the first storage tier).

Alshawabkeh does not explicitly teach “selecting a target computing resource from the group of computing resources based on an access speed with which the first computing resource accesses a target memory of the target computing resource, wherein the access speed is higher than the second access speed.”

Alshawabkeh however describes in column 12, lines 20–26, that the data placement techniques may take into account how “busy” the data portions are in combination with defined capacity limits and defined performance limits (e.g., such as I/O throughput or I/Os per unit of time, response time, utilization, and the like) associated with a  storage tier in order to evaluate which data to store on drives of the storage tier.

Accordingly, Alshawabkeh at least suggests or it would have been obvious to a person of ordinary skill in the art that “selecting a target computing resource from the group of computing resources” is “based on an access speed with which the first computing resource accesses a target memory of the target computing resource, wherein the access speed is higher than the second access speed” (with I/O throughput or I/Os per unit of time as the “access speed”).


claim 2, Alshawabkeh teaches/suggests:
“obtaining usage loads of memories of various computing resources in the group of computing resources; and selecting the first computing resource from the group of computing resources based on the usage loads”
(Col. 12, lines 20–26, describing using defined performance limits (e.g., such as I/O throughput or I/Os per unit of time, response time, utilization, and the like) associated with a storage tier in order to evaluate which data to store on drives of the storage tier).

14.	Regarding claim 3, Alshawabkeh teaches/suggests:
“selecting a computing resource in the group of computing resources as the first computing resource in response to detecting a size of a storage space in a released memory of the computing resource meets a predetermined condition”
(Col. 12, lines 60–65: criteria may also include capacity limits specifying how much of each particular storage tier may be used to store data for the application's logical devices;
Col. 19, lines 15–22: movement of data between tiers from a source tier to a target tier may include determining free or unused storage device locations within the target tier. In the event there is an insufficient amount of free of unused storage in the target tier, processing may also include displacing or relocating other data currently stored on a physical device of the target tier;
Col. 22, lines 33–39: data storage optimizer may continuously evaluate and perform data movement optimizations between different storage tiers as needed responsive to such changing workloads).

15.	Regarding claim 4, Alshawabkeh teaches/suggests:
“determining at least one memory allocated to the computing task among memories of the group of computing resources;
selecting the second memory from the at least one memory based on at least one of:
... a usage load of the at least one memory; and
access frequency with which the at least one memory is accessed by the computing task”
(Col. 12, lines 12–30;
Col. 13, lines 39–47: workload for an application may be determined using some measure of I/O intensity, performance or activity (e.g., I/O throughput/second, percentage of read operation, percentage of write operations, response time, etc.) of each device used for the application’s data. Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers).

16.	Regarding claim 5, Alshawabkeh teaches/suggests: wherein selecting the target computing resource comprises:
“selecting the first computing resource as the target computing resource”
(Col. 12, lines 12–30: data portions may also be automatically relocated or moved to a different storage tier;
Col. 6, lines 27–40: although element 12 is illustrated as a single data storage system, such as a single data storage array, element 12 may also represent, for example, multiple data storage arrays alone, or in combination with, other data storage devices, systems, appliances, and/or components having suitable connectivity, such as in a SAN).

17.	Regarding claim 6, Alshawabkeh teaches/suggests: wherein selecting the target computing resource comprises:
“determining connection types between the first computing resource and various computing resources in the group of computing resources; and
selecting the target computing resource based on the connection types”
(Col. 59, lines 58–64: embodiment may provide an inherent ranking or selection of preferred I/O types for an SP based on the underlying PD technology (e.g., SSD, non-SSD, particular type of rotating PD interface (e.g., SAS, FC, SATA), one or more other PD performance characteristics (e.g., rotation speed of PDs such as 10K RPM or 15 K RPM), and the like) expected to provide a best RT for the particular I/O type).

claim 7, Alshawabkeh teaches/suggests: wherein selecting the target computing resource comprises:
“determining at least one memory allocated to the computing task in the group of computing resources; and selecting the target computing resource from a computing resource where a memory of the at least one memory resides”
(Col. 12, lines 12–30: data portions may also be automatically relocated or moved to a different storage tier;
Col. 6, lines 27–40: although element 12 is illustrated as a single data storage system, such as a single data storage array, element 12 may also represent, for example, multiple data storage arrays alone, or in combination with, other data storage devices, systems, appliances, and/or components having suitable connectivity, such as in a SAN).

19.	Regarding claim 8, Alshawabkeh teaches/suggests: wherein migrating at least one part of data in the second memory to the target memory comprises:
“determining a storage space allocated to the computing task in the second memory;
determining an available space in the target memory; and
migrating data in the storage space to the available space in the target memory in response to a size of the storage space not being greater than a size of the available space”
(Col. 12, lines 60–65: criteria may also include capacity limits specifying how much of each particular storage tier may be used to store data for the application's logical devices;
Col. 19, lines 15–22: movement of data between tiers from a source tier to a target tier may include determining free or unused storage device locations within the target tier. In the event there is an insufficient amount of free of unused storage in the target tier, processing may also include displacing or relocating other data currently stored on a physical device of the target tier;
Col. 40, lines 39–60: Adding workload W such as associated with moving a data portion or extent of size S to the SP may result in increasing the SP's capacity size by S ... budget for the SP may identify an amount of available capacity up to the capacity target).

20.	Regarding claim 9, Alshawabkeh teaches/suggests: wherein migrating at least one part of data in the second memory to the target memory further comprises:
migrating at least one part of data in the storage space to the available space in the target memory in response to the size of the storage space being greater than the size of the available space”
(Col. 12, lines 60–65: criteria may also include capacity limits specifying how much of each particular storage tier may be used to store data for the application's logical devices;
Col. 19, lines 15–22: movement of data between tiers from a source tier to a target tier may include determining free or unused storage device locations within the target tier. In the event there is an insufficient amount of free of unused storage in the target tier, processing may also include displacing or relocating other data currently stored on a physical device of the target tier).

21.	Regarding claim 10, Alshawabkeh teaches/suggests:
“after having migrated at least one part of data in the second memory to the target memory, updating the usage loads of memories of various computing resources in the group of computing resources”
(Col. 12, lines 12–30: data portions may also be automatically relocated or moved to a different storage tier as the work load and observed performance characteristics for the data portions change over time;
Col. 22, lines 33–39: as the workload may change dynamically over time, data storage optimizer may continuously evaluate and perform data movement optimizations between different storage tiers as needed responsive to such changing workloads).


22.	Regarding claims 11–19, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–7 and 9–10, respectively. Therefore, they are rejected on the same basis as claims 1–7 and 9–10 above, and further including the following:

	Alshawabkeh teaches/suggests:
	“at least one processor; a volatile memory; and
a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the apparatus to perform steps”
(Col. 94, lines 55–61; Col. 97, claim 14)

23.	Regarding claim 20, it is the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Fiske et al., US 9,513,968 B1, teaching transferring a set of data to a storage tier within the storage system to increase or reduce resources of the computer allocated to the program.
(b)	Bono et al., US 8,996,837 B1, teaching providing multi-tenancy within a data storage apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 13, 2021